        Case 1:92-cr-10369-RWZ Document 750 Filed 01/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
        v.
                                                            No. 92-cr-10369-RWZ
 ALFRED TRENKLER,
        Defendant.


  ASSENTED-TO MOTION TO EXTEND TIME TO RESPOND TO DEFENDANT
ALFRED TRENKLER’S EMERGENCY MOTION FOR COMPASSIONATE RELEASE

       The government respectfully moves for an extension of time to respond to defendant Alfred

Trenkler’s Emergency Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A).

Defendant Trenkler filed his motion on January 15, 2021. Under General Order 20-20, the

government has five days to respond to his motion, making the government’s response due January

20, 2021. Counsel for defendant Trenkler assents to extending the time for the government to

respond to January 25, 2021.

       WHEREFORE, the government respectfully requests an extension to January 25, 2021.

                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney

                                               By: /s/ Kristen A. Kearney
                                                  ROBERT E. RICHARDSON
                                                  KRISTEN A. KEARNEY
                                                  Assistant United States Attorneys
         Case 1:92-cr-10369-RWZ Document 750 Filed 01/19/21 Page 2 of 2




            CERTIFICATION PURSUANT TO LOCAL RULES 7.1 AND 112.1

       I hereby certify that I have conferred with counsel for defendant Albert Trenkler, and
counsel assents to this motion.

Dated: January 19, 2021                              /s/ Kristen A. Kearney
                                                     Kristen A. Kearney



                                CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be served on all
registered participants listed in the Notice of Electronic Filing (NEF).

Dated: January 19, 2021                              /s/ Kristen A. Kearney
                                                     Kristen A. Kearney




                                                 2
